DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 08/03/2022.  Claims 1-8, 10-16, 18, 20-23 are pending in this application and have been considered below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	In claims:
In Claim 23, line 1; replace “according to Claim 23” with -- according to Claim 20 --.

Allowable Subject Matter
Claims 1-8, 10-16, 18, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the apparatus for restricting use of a beamforming node for positioning purpose, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to apparatus comprising processing circuitry and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least: identify a particular wireless communication node of one or more wireless communication nodes as a beamforming node; and restrict use of the particular wireless communication node for positioning purposes relative to another one of the wireless communication nodes that has not been identified as a beamforming node by constructing or updating a coverage model so as to rely upon the particular wireless communication node for positioning purposes to a lesser degree than the another one of the wireless communication nodes that has not been identified as a beamforming node.
The prior art of record, also does not teach or suggest the method as recited in claim 10 comprising: identifying a particular wireless communication node of one or more wireless communication nodes as a beamforming node; and restricting use of the particular wireless communication node for positioning purposes relative to another one of the wireless communication nodes that has not been identified as a beamforming node by generating or updating a radio map without reliance upon the particular wireless communication node that was identified to be a beamforming node.
The prior art of record, also does not teach or suggest the computer program product as recited in claim 20 comprising a non-transitory computer readable medium having program code portions stored thereon, the program code portions being configured, upon execution, to at least: identify a particular wireless communication node of one or more wireless communication nodes as a beamforming node; and restrict use of the particular wireless communication node for positioning purposes relative to another one of the wireless communication nodes that has not been identified as a beamforming node, wherein the program code portions configured to restrict use of the particular wireless communication node comprise program code portions configured to include but to differently weight a contribution of the particular wireless communication node for positioning purposes than a contribution by the another one of the wireless communication nodes that has not been identified as a beamforming node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631